DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1, 4, 6, 8, 11, 14, 16, 18 are amended; Claims 1 – 20 are currently pending and subject to examination.

Response to Arguments
In light of the amendments to claims 4 and 14 to remedy the informalities pointed out in the previous office action, the rejection under 35 U.S.C. 112(b) to claims 4 and 14 is withdrawn.  The Applicant has only addressed some of the informalities pointed out in the previous office action and has also created new issues as a result of the amendments.  The informalities regarding claim 7 and 17 were not addressed, therefore the rejection under 35 U.S.C. 112(b) to claims 7 and 17 is maintained.
Applicant's arguments filed in the remarks dated 06/24/2021 have been fully considered but they are not persuasive.
Applicant’s Arguments:
Applicant acknowledges that Salem et al. teaches in [0067]: a BWP is considered “active” for UE 110 when the UE 110 is activated to transmit and/or receive on the BWP and argues that the use of different LBT protocols (first/second access detection) in claim 1 is based on whether a transmission is within an active BWP or an inactive BWP, whereas the description in Salem et al. involves only active BWP, but not inactive BWP.

Examiner’s Response:
Examiner respectfully disagrees with this argument as there is no mention of inactive BWP in the claims nor in the specification the claims are interpreted in light of the specification however, limitations from the specification are not read into the claims.  Furthermore, Salem et al. discloses in [0057] that UEs configured to use the same CC may have different configurations of BWPs, where a UE may be configured to transmit and/or receive on two BWPs of a CC, and another UE may be configured to transmit and/or receive on three BWPs of the same CC, and yet another UE may be configured to only transmit and/or receive on one BWP of that same CC and one or more BWPs configured for one UE may partially or fully overlap with the one or more BWPs configured for one or more of the other UEs on the CC. 
Salem et al. [0067] further discloses that the UE may be activated and deactivated to use certain BWPs via control information received from the base station and in [0081] Salem et al. discloses that different subbands may be prioritized by setting in DCI different LBT priority classes/access categories for each subband.
Therefore, Salem et al. is not limited to only active BWP, as alluded to by the applicant, and the CC’s configured for the UE with control information received from the base station would be considered as active whereas CC’s not configured for the UE would be considered inactive or deactivated. It is noted that the features upon which applicant relies in the arguments (active/inactive BWP) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant's arguments have been fully considered but they are not persuasive.

Claim Objections
Claims 1 – 20 are objected to because of the following informalities:  
Regarding claim 1, claim 1 has been amended to recite “the time domain resources occupied by the first radio signal do not belong to a first time window” in line 14.  It is suggested applicant amend this limitation to recite --- the time domain resources occupied by the first radio signal do not belong to [[a]] the first time window--- in order to refer back to the “if” condition’s “a first time window” in line 11.  
In addition, the term “detection time” is ambiguous in the claim and requires further clarification.  For examination purposes, the term “detection time” is interpreted as LBT/CCA listening period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7 and 17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 7, claim 7 recites the limitation “the first frequency band comprises” in line 3.  There is insufficient antecedent basis for this limitation in the claim, as “first frequency band” is not recited in claim 5, upon which claim 7 depends nor in claim 1, upon which claim 5 depends.  A similar issue exists in claim 17, line 3.

Allowable Subject Matter
Claims 2 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in conjunction with the correction of the informalities.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 - 11, 13 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salem et al. (US 20190253200 A1) in view of Hooli et al. (US 20210058964 A1).

Regarding claim 1, Salem et al. discloses a method (Salem et al., FIG. 10) in a User Equipment (UE) (Salem et al., FIG. 5, UE 110) for wireless communication (Salem et al., [0056] a wireless communication between a UE and a base station is transmitted on a carrier frequency), comprising: 
receiving first information, the first information is used for indicating K frequency sub-band(s) (Salem et al., [0057] a network may configure the UE to transmit and/or receive data and/or control information on one or more uplink and/or downlink bandwidth parts (BWPs); [0074] different frequency partitions may be in a same BWP, in which case the frequency partitions may be called subbands), K is a positive integer (Salem et al., [0057] a BWP is a contiguous set of frequency subcarriers selected from the contiguous subcarriers of a given CC); 
performing a first access detection, or performing a second access detection (Salem et al., [0068] a device operating on unlicensed spectrum may use a listen before talk (LBT) protocol in which the device first listens to the wireless channel to determine the availability of the channel, before sending a transmission); and 
transmitting a first radio signal in a first frequency sub-band (Salem et al., [0069] If the UE determines that the channel is unoccupied, then the UE acquires the channel and sends the uplink transmission on a particular active BWP or portion thereof), or dropping transmission of a first radio signal in a first frequency sub-band (Salem et al., [0069] If the UE detects that the channel is already occupied, the UE will not send the uplink transmission on the allocated resource; when LBT failure occurs, the transmission is cancelled or deferred); 
wherein the first frequency sub-band comprises frequency domain resources occupied by the first radio signal (Salem et al., [0057] a BWP is a contiguous set of frequency subcarriers selected from the contiguous subcarriers of a given CC for a given numerology, for a given subcarrier spacing (SCS), in relation to [0074] the UE may select among the different uplink time-frequency resources for which the LBT results were successful to transmit); 
if the first frequency sub-band belongs to the K frequency sub-band(s) (Salem et al., [0067] a BWP is considered "active" for a UE when the UE is activated to transmit and/or receive on the BWP) and time domain resources occupied by the first radio signal belong to a first time window (Salem et al., [0067] the UE may be active to send and receive transmissions on one, some, or all of the four BWPs on CC), the first access detection is performed (Salem et al., [0069] the UE may listen over multiple clear channel assessment (CCA) time slots to determine whether another transmission is already occurring on the frequency resources), 
the first access detection is used for determining whether the first radio signal is transmitted in the first frequency sub-band (Salem et al., [0071] Different LBT protocols may be used to perform LBT-based transmissions, such as LBT Cat 2; [0075] before sending the uplink transmission carrying the HARQ feedback, the UE listens to the wireless channel on the frequency region of each of the four subbands during a period of time); 
the second access detection is used for determining whether the first radio signal is transmitted in the first frequency sub-band (Salem et al., [0071] Different LBT protocols may be used to perform LBT-based transmissions, such as LBT Cat 4; [0074] based on the LBT results, the UE may select among the different uplink time-frequency resources for which the LBT results were successful to transmit); 
detection time for the first access detection (Salem et al., [0075] the UE listens to the wireless channel on each subband for the same amount of time, using the preset LBT CAT2 duration (A=25 .mu.s)) is less than that for the second access detection (Salem et al., [0075] the UE listens to the wireless channel on one subband for a period A determined based on a randomly generated contention window as in LBT CAT4, but starts listening to the wireless channel on each other subband for a short preset duration, as in LBT CAT2).
Salem et al. does not expressly disclose the second access detection is performed when the first frequency sub-band does not belong to the K frequency sub-band(s) or the time domain resources occupied by the first radio signal do not belong to a first time window.
Hooli et al., for example, from an analogous field of endeavor (Hooli et al., [0092] when operating according to unlicensed band regulations in NR-U scenario, gNB must perform LBT before it can start transmitting DL Tx burst in the cell and NR unlicensed should support sub-band LBT, at least with a 20 MHz resolution) suggests the second access detection is performed when the first frequency sub-band does not belong to the K frequency sub-band(s) or the time domain resources occupied by the first radio signal do not belong to a first time window (Hooli et al., [0094] transmission bandwidth (Tx BW) may be equal to the carrier BW or be a portion of carrier BW (one or more sub-bands) based on the outcome of LBT, in relation to [0096] – [0099] where the gNB may schedule PUSCH with Type 2 LBT only within the BW that it is using in the current DL Tx burst and before starting the PUSCH transmission (with Type 2 LBT), UE may need to adapt its BW and centre frequency to correspond to the BW of current DL Tx burst or PUSCH allocation).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the second access detection is performed when the first frequency sub-band does not belong to the K frequency sub-band(s) or the time domain resources occupied by the first radio signal do not belong to a first time window as taught by Hooli et al. with the system of Salem et al. in order to adapt to the BW of current DL Tx burst (Hooli et al., [0099]).

Regarding claim 3, Salem et al. – Hooli et al. discloses receiving second information (Salem et al., [0075] the BWP 413 is partitioned into four adjacent frequency subbands or frequency regions, respectively labelled subband 1, subband 2, subband 3, and subband 4); 
wherein the second information is used for determining at least one of the frequency domain resources occupied by the first radio signal and the time domain resources occupied by the first radio signal (Salem et al., [0075] the DCI also allocates four uplink time-frequency resource partitions, which are four PUCCHs on which the UE may send HARQ feedback corresponding to the TB).

Regarding claim 4, Salem et al. – Hooli et al. discloses M frequency sub-band(s) comprise(s) the K frequency sub-band(s) (Salem et al., [0058] CC 308 has a bandwidth of 80 MHz and consists of two adjacent contiguous BWPs configured for a UE, each BWP being 40 MHz.  CC 310 has a bandwidth of 60 MHz and consists of one BWP configured for a UE.  CC 312 has a bandwidth of 20 MHz and consists of one BWP configured for a UE), the M frequency sub-band(s) is(are) pre-defined or configurable (Salem et al., [0075] the uplink time-frequency resources may or may not occur immediately after the downlink time-frequency resources, the uplink time-frequency resources may occur after a small time gap between 16 and 25 .mu.s), M is a positive integer not less than the K (Salem et al., [0075] the BWP is partitioned into four adjacent frequency subbands or frequency regions).

Regarding claim 5, Salem et al. – Hooli et al. discloses transmitting a second radio signal in a second frequency sub-band (Salem et al., [0069] If the UE determines that the channel is unoccupied, then the UE acquires the channel and sends the uplink transmission on a particular active BWP or portion thereof), or dropping transmission of a second radio signal in a second frequency sub-band (Salem et al., [0069] If the UE detects that the channel is already occupied, the UE will not send the uplink transmission on the allocated resource; when LBT failure occurs, the transmission is cancelled or deferred); 
wherein the second frequency sub-band comprises frequency domain resources occupied by the second radio signal, start time for transmission of the first radio signal and that of the second radio signal are the same (Salem et al., [0075] the DCI also allocates four uplink time-frequency resource partitions, which are four PUCCHs on which the UE may send HARQ feedback corresponding to the TB), the first frequency sub-band and the second frequency sub-band are orthogonal in frequency domain (Salem et al., [0083] collisions between the PUSCH/PUCCH transmissions of different UEs on the same selected frequency region/subband of the BWP may be mitigated or avoided using orthogonal frequency interlaces).

Regarding claim 6, Salem et al. – Hooli et al. discloses (Salem et al., [0069] the UE may listen over multiple clear channel assessment (CCA) time slots to determine whether another transmission is already occurring on the frequency resources) 
performing a third access detection, or performing a fourth access detection (Salem et al., [0082] the UE performs LBT independently on each subband, possibly in parallel, during a time period); wherein if the second frequency sub-band belongs to the K frequency sub-band(s) and time domain resources occupied by the second radio signal belong to a second time window, the third access detection is performed, the third access detection is used for determining whether the second radio signal is transmitted in the second frequency subband (Salem et al., [0082] the UE may first listen only on the frequency region of subband 1 to determine whether the channel is unoccupied and if the UE determines the wireless channel is unoccupied on the frequency region of subband 1); 
otherwise, when the second frequency sub-band does not belong to the K frequency sub-band(s) or the time domain resources occupied by the second radio signal do not belong to a second time window, the fourth access detection is performed (Hooli et al., [0094] transmission bandwidth (Tx BW) may be equal to the carrier BW or be a portion of carrier BW (one or more sub-bands) based on the outcome of LBT, in relation to [0096] – [0099] where the gNB may schedule PUSCH with Type 2 LBT only within the BW that it is using in the current DL Tx burst and before starting the PUSCH transmission (with Type 2 LBT), UE may need to adapt its BW and centre frequency to correspond to the BW of current DL Tx burst or PUSCH allocation), the fourth access detection is used for determining whether the second radio signal is transmitted in the second frequency sub-band (Salem et al., [0082] just before the UE finishes the LBT period, the UE checks the frequency region of each of the other three subbands for a short period of time); detection time for the third access detection (Salem et al., [0075] the UE listens to the wireless channel on each subband for the same amount of time, using the preset LBT CAT2 duration (A=25 .mu.s)) is less than that for the fourth access detection (Salem et al., [0075] the UE listens to the wireless channel on one subband for a period A determined based on a randomly generated contention window as in LBT CAT4, but starts listening to the wireless channel on each other subband for a short preset duration, as in LBT CAT2).  The motivation is the same as in claim 1.

Regarding claim 7, Salem et al. – Hooli et al. discloses the first access detection (LBT CAT2) or the second access detection (LBT CAT4) is further used for determining whether the second radio signal is transmitted in the second frequency sub-band (Salem et al., [0082] If the UE determines that one or more other subbands is also unoccupied, then the UE may acquire not just the allocated uplink time-frequency resource partition in subband 1, but also the allocated uplink time-frequency resource partitions of one or more other unoccupied subbands), 
the first frequency band comprises the first frequency sub-band and the second frequency sub-band, the second frequency band comprises the first frequency sub-band and the second frequency sub-band (Salem et al., [0084] the LBT period A may be a different duration for different subbands, and in general the LBT period of different subbands may be parallel, may partially overlap in time).

Regarding claim 8, Salem et al. discloses a method in a base station (Salem et al., FIG. 5, BS 170) for wireless communication (Salem et al., [0056] a wireless communication between a UE and a base station is transmitted on a carrier frequency), comprising: 
transmitting first information, the first information is used for indicating K frequency sub-band(s) (Salem et al., [0057] a network may configure the UE to transmit and/or receive data and/or control information on one or more uplink and/or downlink bandwidth parts (BWPs); [0074] different frequency partitions may be in a same BWP, in which case the frequency partitions may be called subbands), K is a positive integer (Salem et al., [0057] a BWP is a contiguous set of frequency subcarriers selected from the contiguous subcarriers of a given CC); and 
monitoring in a first frequency sub-band whether a first radio signal is transmitted (Salem et al., [0068] a device operating on unlicensed spectrum may use a listen before talk (LBT) protocol in which the device first listens to the wireless channel to determine the availability of the channel, before sending a transmission); 
wherein the first frequency sub-band comprises frequency domain resources occupied by the first radio signal (Salem et al., [0057] a bandwidth part (BWP) is a contiguous set of frequency subcarriers selected from the contiguous subcarriers of a given CC for a given numerology, for a given subcarrier spacing (SCS)); 
transmitter of the first radio signal performs a first access detection or a second access detection (Salem et al., [0070] before the base station sends a downlink transmission on particular frequency resources on unlicensed spectrum, the base station may listen to the wireless channel on those frequency resources to determine whether the channel is already occupied); 
if the first frequency sub-band belongs to the K frequency sub-band(s) (Salem et al., [0067] a BWP is considered "active" for a UE when the UE is activated to transmit and/or receive on the BWP) and time domain resources occupied by the first radio signal belong to a first time window (Salem et al., [0067] the UE may be active to send and receive transmissions on one, some, or all of the four BWPs on CC), the first access detection is performed (Salem et al., [0070] If the base station detects another transmission, the base station will not send the downlink transmission on the allocated resources), 
the first access detection is used for determining whether the first radio signal is transmitted in the first frequency sub-band (Salem et al., [0071] Different LBT protocols may be used to perform LBT-based transmissions, such as LBT Cat 2; [0075] before sending the uplink transmission carrying the HARQ feedback, the UE listens to the wireless channel on the frequency region of each of the four subbands during a period of time); 
the second access detection is used for determining whether the first radio signal is transmitted in the first frequency sub-band (Salem et al., [0071] Different LBT protocols may be used to perform LBT-based transmissions, such as LBT Cat 4; [0074] based on the LBT results, the UE may select among the different uplink time-frequency resources for which the LBT results were successful to transmit); 
detection time for the first access detection(Salem et al., [0075] the UE listens to the wireless channel on each subband for the same amount of time, using the preset LBT CAT2 duration (A=25 .mu.s)) is less than that for the second access detection (Salem et al., [0075] the UE listens to the wireless channel on one subband for a period A determined based on a randomly generated contention window as in LBT CAT4, but starts listening to the wireless channel on each other subband for a short preset duration, as in LBT CAT2).
Salem et al. does not expressly disclose the second access detection is performed when the first frequency sub-band does not belong to the K frequency sub-band(s) or the time domain resources occupied by the first radio signal do not belong to a first time window.
Hooli et al., for example, from an analogous field of endeavor (Hooli et al., [0092] when operating according to unlicensed band regulations in NR-U scenario, gNB must perform LBT before it can start transmitting DL Tx burst in the cell and NR unlicensed should support sub-band LBT, at least with a 20 MHz resolution) suggests the second access detection is performed when the first frequency sub-band does not belong to the K frequency sub-band(s) or the time domain resources occupied by the first radio signal do not belong to a first time window (Hooli et al., [0094] transmission bandwidth (Tx BW) may be equal to the carrier BW or be a portion of carrier BW (one or more sub-bands) based on the outcome of LBT, in relation to [0096] – [0099] where the gNB may schedule PUSCH with Type 2 LBT only within the BW that it is using in the current DL Tx burst and before starting the PUSCH transmission (with Type 2 LBT), UE may need to adapt its BW and centre frequency to correspond to the BW of current DL Tx burst or PUSCH allocation).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the second access detection is performed when the first frequency sub-band does not belong to the K frequency sub-band(s) or the time domain resources occupied by the first radio signal do not belong to a first time window as taught by Hooli et al. with the system of Salem et al. in order to adapt to the BW of current DL Tx burst (Hooli et al., [0099]).

Regarding claim 9, Salem et al. – Hooli et al. discloses transmitting second information (Salem et al., [0072] a base station may send a downlink transmission to the UE that schedules an uplink transmission in unlicensed spectrum of a wireless channel); 
wherein the second information is used for determining at least one of the frequency domain resources occupied by the first radio signal and the time domain resources occupied by the first radio signal (Salem et al., [0072] the downlink transmission may indicate an uplink time-frequency resource partition on which the uplink transmission may be sent).

Regarding claim 10, Salem et al. – Hooli et al. discloses monitoring in a second frequency sub-band whether a second radio signal is transmitted (Salem et al., [0075] the BWP 413 is partitioned into four adjacent frequency subbands or frequency regions, respectively labelled subband 1, subband 2, subband 3, and subband 4); 
wherein the second frequency sub-band comprises frequency domain resources occupied by the second radio signal, start time for transmission of the first radio signal and that of the second radio signal are the same (Salem et al., [0075] the DCI also allocates four uplink time-frequency resource partitions, which are four PUCCHs on which the UE may send HARQ feedback corresponding to the TB), the first frequency sub-band and the second frequency sub-band are orthogonal in frequency domain (Salem et al., [0083] collisions between the PUSCH/PUCCH transmissions of different UEs on the same selected frequency region/subband of the BWP may be mitigated or avoided using orthogonal frequency interlaces).

Regarding claim 11, Salem et al. discloses a UE (Salem et al., FIG. 5, UE 110) used for wireless communication (Salem et al., [0056] a wireless communication between a UE and a base station is transmitted on a carrier frequency), comprising: 
a first receiver (Salem et al., FIG. 5, receiver 203), receiving first information, the first information is used for indicating K frequency sub-band(s) (Salem et al., [0057] a network may configure the UE to transmit and/or receive data and/or control information on one or more uplink and/or downlink bandwidth parts (BWPs); [0074] different frequency partitions may be in a same BWP, in which case the frequency partitions may be called subbands), K is a positive integer (Salem et al., [0057] a BWP is a contiguous set of frequency subcarriers selected from the contiguous subcarriers of a given CC); 
performing a first access detection, or performing a second access detection (Salem et al., [0068] a device operating on unlicensed spectrum may use a listen before talk (LBT) protocol in which the device first listens to the wireless channel to determine the availability of the channel, before sending a transmission); and 
a first transmitter (Salem et al., FIG. 5, transmitter 201), transmitting a first radio signal in a first frequency sub-band (Salem et al., [0069] If the UE determines that the channel is unoccupied, then the UE acquires the channel and sends the uplink transmission on a particular active BWP or portion thereof), or dropping transmission of a first radio signal in a first frequency sub-band (Salem et al., [0069] If the UE detects that the channel is already occupied, the UE will not send the uplink transmission on the allocated resource; when LBT failure occurs, the transmission is cancelled or deferred); 
wherein the first frequency sub-band comprises frequency domain resources occupied by the first radio signal (Salem et al., [0057] a BWP is a contiguous set of frequency subcarriers selected from the contiguous subcarriers of a given CC for a given numerology, for a given subcarrier spacing (SCS)); 
if the first frequency sub-band belongs to the K frequency sub-band(s) (Salem et al., [0067] a BWP is considered "active" for a UE when the UE is activated to transmit and/or receive on the BWP) and time domain resources occupied by the first radio signal belong to a first time window (Salem et al., [0067] the UE may be active to send and receive transmissions on one, some, or all of the four BWPs on CC), the first access detection is performed (Salem et al., [0069] the UE may listen over multiple clear channel assessment (CCA) time slots to determine whether another transmission is already occurring on the frequency resources), the first access detection is used for determining whether the first radio signal is transmitted in the first frequency sub-band (Salem et al., [0071] Different LBT protocols may be used to perform LBT-based transmissions, such as LBT Cat 2; [0075] before sending the uplink transmission carrying the HARQ feedback, the UE listens to the wireless channel on the frequency region of each of the four subbands during a period of time); 
the second access detection is used for determining whether the first radio signal is transmitted in the first frequency sub-band (Salem et al., [0071] Different LBT protocols may be used to perform LBT-based transmissions, such as LBT Cat 4; [0074] based on the LBT results, the UE may select among the different uplink time-frequency resources for which the LBT results were successful to transmit); 
detection time for the first access detection (Salem et al., [0075] the UE listens to the wireless channel on each subband for the same amount of time, using the preset LBT CAT2 duration (A=25 .mu.s)) is less than that for the second access detection (Salem et al., [0075] the UE listens to the wireless channel on one subband for a period A determined based on a randomly generated contention window as in LBT CAT4, but starts listening to the wireless channel on each other subband for a short preset duration, as in LBT CAT2).
Salem et al. does not expressly disclose the second access detection is performed when the first frequency sub-band does not belong to the K frequency sub-band(s) or the time domain resources occupied by the first radio signal do not belong to a first time window.
Hooli et al., for example, from an analogous field of endeavor (Hooli et al., [0092] when operating according to unlicensed band regulations in NR-U scenario, gNB must perform LBT before it can start transmitting DL Tx burst in the cell and NR unlicensed should support sub-band LBT, at least with a 20 MHz resolution) suggests the second access detection is performed when the first frequency sub-band does not belong to the K frequency sub-band(s) or the time domain resources occupied by the first radio signal do not belong to a first time window (Hooli et al., [0094] transmission bandwidth (Tx BW) may be equal to the carrier BW or be a portion of carrier BW (one or more sub-bands) based on the outcome of LBT, in relation to [0096] – [0099] where the gNB may schedule PUSCH with Type 2 LBT only within the BW that it is using in the current DL Tx burst and before starting the PUSCH transmission (with Type 2 LBT), UE may need to adapt its BW and centre frequency to correspond to the BW of current DL Tx burst or PUSCH allocation).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the second access detection is performed when the first frequency sub-band does not belong to the K frequency sub-band(s) or the time domain resources occupied by the first radio signal do not belong to a first time window as taught by Hooli et al. with the system of Salem et al. in order to adapt to the BW of current DL Tx burst (Hooli et al., [0099]).

Regarding claim 13, Salem et al. – Hooli et al. discloses receiving second information (Salem et al., [0075] the BWP 413 is partitioned into four adjacent frequency subbands or frequency regions, respectively labelled subband 1, subband 2, subband 3, and subband 4); 
wherein the second information is used for determining at least one of the frequency domain resources occupied by the first radio signal and the time domain resources occupied by the first radio signal (Salem et al., [0075] the DCI also allocates four uplink time-frequency resource partitions, which are four PUCCHs on which the UE may send HARQ feedback corresponding to the TB).

Regarding claim 14, Salem et al. – Hooli et al. discloses M frequency sub-band(s) comprise(s) the K frequency sub-band(s) (Salem et al., [0058] CC 308 has a bandwidth of 80 MHz and consists of two adjacent contiguous BWPs configured for a UE, each BWP being 40 MHz.  CC 310 has a bandwidth of 60 MHz and consists of one BWP configured for a UE.  CC 312 has a bandwidth of 20 MHz and consists of one BWP configured for a UE), the M frequency sub-band(s) is(are) pre-defined or configurable (Salem et al., [0075] the uplink time-frequency resources may or may not occur immediately after the downlink time-frequency resources, the uplink time-frequency resources may occur after a small time gap between 16 and 25 .mu.s), M is a positive integer not less than the K (Salem et al., [0075] the BWP is partitioned into four adjacent frequency subbands or frequency regions).

Regarding claim 15, Salem et al. – Hooli et al. discloses transmitting a second radio signal in a second frequency sub-band (Salem et al., [0069] If the UE determines that the channel is unoccupied, then the UE acquires the channel and sends the uplink transmission on a particular active BWP or portion thereof), or dropping transmission of a second radio signal in a second frequency sub-band (Salem et al., [0069] If the UE detects that the channel is already occupied, the UE will not send the uplink transmission on the allocated resource; when LBT failure occurs, the transmission is cancelled or deferred); 
wherein the second frequency sub-band comprises frequency domain resources occupied by the second radio signal, start time for transmission of the first radio signal and that of the second radio signal are the same (Salem et al., [0075] the DCI also allocates four uplink time-frequency resource partitions, which are four PUCCHs on which the UE may send HARQ feedback corresponding to the TB), the first frequency sub-band and the second frequency sub-band are orthogonal in frequency domain (Salem et al., [0083] collisions between the PUSCH/PUCCH transmissions of different UEs on the same selected frequency region/subband of the BWP may be mitigated or avoided using orthogonal frequency interlaces).

Regarding claim 16, Salem et al. discloses (Salem et al., [0069] the UE may listen over multiple clear channel assessment (CCA) time slots to determine whether another transmission is already occurring on the frequency resources) 
performing a third access detection, or performing a fourth access detection (Salem et al., [0082] the UE performs LBT independently on each subband, possibly in parallel, during a time period); wherein if the second frequency sub-band belongs to the K frequency sub-band(s) and time domain resources occupied by the second radio signal belong to a second time window, the third access detection is performed, the third access detection is used for determining whether the second radio signal is transmitted in the second frequency subband (Salem et al., [0082] the UE may first listen only on the frequency region of subband 1 to determine whether the channel is unoccupied and if the UE determines the wireless channel is unoccupied on the frequency region of subband 1); 
otherwise, when the second frequency sub-band does not belong to the K frequency sub-band(s) or the time domain resources occupied by the second radio signal do not belong to a second time window, the fourth access detection is performed (Hooli et al., [0094] transmission bandwidth (Tx BW) may be equal to the carrier BW or be a portion of carrier BW (one or more sub-bands) based on the outcome of LBT, in relation to [0096] – [0099] where the gNB may schedule PUSCH with Type 2 LBT only within the BW that it is using in the current DL Tx burst and before starting the PUSCH transmission (with Type 2 LBT), UE may need to adapt its BW and centre frequency to correspond to the BW of current DL Tx burst or PUSCH allocation), the fourth access detection is used for determining whether the second radio signal is transmitted in the second frequency sub-band (Salem et al., [0082] just before the UE finishes the LBT period, the UE checks the frequency region of each of the other three subbands for a short period of time); detection time for the third access detection (Salem et al., [0075] the UE listens to the wireless channel on each subband for the same amount of time, using the preset LBT CAT2 duration (A=25 .mu.s)) is less than that for the fourth access detection (Salem et al., [0075] the UE listens to the wireless channel on one subband for a period A determined based on a randomly generated contention window as in LBT CAT4, but starts listening to the wireless channel on each other subband for a short preset duration, as in LBT CAT2). The motivation is the same as in claim 15.

Regarding claim 17, Salem et al. – Hooli et al. discloses the first access detection (LBT CAT2) or the second access detection (LBT CAT4) is further used for determining whether the second radio signal is transmitted in the second frequency sub-band (Salem et al., [0082] If the UE determines that one or more other subbands is also unoccupied, then the UE may acquire not just the allocated uplink time-frequency resource partition in subband 1, but also the allocated uplink time-frequency resource partitions of one or more other unoccupied subbands), the first frequency band comprises the first frequency sub-band and the second frequency sub-band, the second frequency band comprises the first frequency sub-band and the second frequency sub-band (Salem et al., [0084] the LBT period A may be a different duration for different subbands, and in general the LBT period of different subbands may be parallel, may partially overlap in time).

Regarding claim 18, Salem et al. discloses a base station (Salem et al., FIG. 5, BS 170) used for wireless communication (Salem et al., [0056] a wireless communication between a UE and a base station is transmitted on a carrier frequency), comprising: 
a second transmitter (Salem et al., FIG. 5, transmitter 252), transmitting first information, the first information is used for indicating K frequency sub-band(s) (Salem et al., [0057] a network may configure the UE to transmit and/or receive data and/or control information on one or more uplink and/or downlink bandwidth parts (BWPs); [0074] different frequency partitions may be in a same BWP, in which case the frequency partitions may be called subbands), K is a positive integer (Salem et al., [0057] a BWP is a contiguous set of frequency subcarriers selected from the contiguous subcarriers of a given CC); and 
a second receiver (Salem et al., FIG. 5, receiver 254), monitoring in a first frequency sub-band whether a first radio signal is transmitted (Salem et al., [0068] a device operating on unlicensed spectrum may use a listen before talk (LBT) protocol in which the device first listens to the wireless channel to determine the availability of the channel, before sending a transmission); 
wherein the first frequency sub-band comprises frequency domain resources occupied by the first radio signal (Salem et al., [0057] a bandwidth part (BWP) is a contiguous set of frequency subcarriers selected from the contiguous subcarriers of a given CC for a given numerology, for a given subcarrier spacing (SCS)); 
transmitter of the first radio signal performs a first access detection or a second access detection (Salem et al., [0070] before the base station sends a downlink transmission on particular frequency resources on unlicensed spectrum, the base station may listen to the wireless channel on those frequency resources to determine whether the channel is already occupied); 
if the first frequency sub-band belongs to the K frequency sub-band(s) (Salem et al., [0067] a BWP is considered "active" for a UE when the UE is activated to transmit and/or receive on the BWP) and time domain resources occupied by the first radio signal belong to a first time window (Salem et al., [0067] the UE may be active to send and receive transmissions on one, some, or all of the four BWPs on CC), the first access detection is performed (Salem et al., [0070] If the base station detects another transmission, the base station will not send the downlink transmission on the allocated resources), the first access detection is used for determining whether the first radio signal is transmitted in the first frequency sub-band (Salem et al., [0071] Different LBT protocols may be used to perform LBT-based transmissions, such as LBT Cat 2; [0075] before sending the uplink transmission carrying the HARQ feedback, the UE listens to the wireless channel on the frequency region of each of the four subbands during a period of time); 
the second access detection is used for determining whether the first radio signal is transmitted in the first frequency sub-band (Salem et al., [0071] Different LBT protocols may be used to perform LBT-based transmissions, such as LBT Cat 4; [0074] based on the LBT results, the UE may select among the different uplink time-frequency resources for which the LBT results were successful to transmit); detection time for the first access detection(Salem et al., [0075] the UE listens to the wireless channel on each subband for the same amount of time, using the preset LBT CAT2 duration (A=25 .mu.s)) is less than that for the second access detection (Salem et al., [0075] the UE listens to the wireless channel on one subband for a period A determined based on a randomly generated contention window as in LBT CAT4, but starts listening to the wireless channel on each other subband for a short preset duration, as in LBT CAT2).
Salem et al. does not expressly disclose the second access detection is performed when the first frequency sub-band does not belong to the K frequency sub-band(s) or the time domain resources occupied by the first radio signal do not belong to a first time window.
Hooli et al., for example, from an analogous field of endeavor (Hooli et al., [0092] when operating according to unlicensed band regulations in NR-U scenario, gNB must perform LBT before it can start transmitting DL Tx burst in the cell and NR unlicensed should support sub-band LBT, at least with a 20 MHz resolution) suggests the second access detection is performed when the first frequency sub-band does not belong to the K frequency sub-band(s) or the time domain resources occupied by the first radio signal do not belong to a first time window (Hooli et al., [0094] transmission bandwidth (Tx BW) may be equal to the carrier BW or be a portion of carrier BW (one or more sub-bands) based on the outcome of LBT, in relation to [0096] – [0099] where the gNB may schedule PUSCH with Type 2 LBT only within the BW that it is using in the current DL Tx burst and before starting the PUSCH transmission (with Type 2 LBT), UE may need to adapt its BW and centre frequency to correspond to the BW of current DL Tx burst or PUSCH allocation).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the second access detection is performed when the first frequency sub-band does not belong to the K frequency sub-band(s) or the time domain resources occupied by the first radio signal do not belong to a first time window as taught by Hooli et al. with the system of Salem et al. in order to adapt to the BW of current DL Tx burst (Hooli et al., [0099]).

Regarding claim 19, Salem et al. – Hooli et al. discloses transmitting second information (Salem et al., [0072] a base station may send a downlink transmission to the UE that schedules an uplink transmission in unlicensed spectrum of a wireless channel); 
wherein the second information is used for determining at least one of the frequency domain resources occupied by the first radio signal and the time domain resources occupied by the first radio signal (Salem et al., [0072] the downlink transmission may indicate an uplink time-frequency resource partition on which the uplink transmission may be sent).

Regarding claim 20, Salem et al. – Hooli et al. discloses monitoring in a second frequency sub-band whether a second radio signal is transmitted (Salem et al., [0075] the BWP 413 is partitioned into four adjacent frequency subbands or frequency regions, respectively labelled subband 1, subband 2, subband 3, and subband 4);  
wherein the second frequency sub-band comprises frequency domain resources occupied by the second radio signal, start time for transmission of the first radio signal and that of the second radio signal are the same (Salem et al., [0075] the DCI also allocates four uplink time-frequency resource partitions, which are four PUCCHs on which the UE may send HARQ feedback corresponding to the TB), the first frequency sub-band and the second frequency sub-band are orthogonal in frequency domain (Salem et al., [0083] collisions between the PUSCH/PUCCH transmissions of different UEs on the same selected frequency region/subband of the BWP may be mitigated or avoided using orthogonal frequency interlaces).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416  


/AJIT PATEL/Primary Examiner, Art Unit 2416